Opinion issued October 4, 2012.




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00371-CV
                           ———————————
                                   IN RE C.E.



               On Appeal from the 25th Judicial District Court
                          Colorado County, Texas
                       Trial Court Case No. 20222



                                  OPINION

      Christopher Ehrhardt sued to terminate a parent-child relationship with C.E.

under Texas Family Code section 161.005(c). That section permits a man who was

not married to the mother of the child to terminate the parent-child relationship,

provided he meets the statutory criteria for seeking genetic testing, and the test
results foreclose paternity. See TEX. FAM. CODE ANN. § 161.005(c) (West Supp.

2011). The trial court found that Ehrhardt failed to establish a prima facie case

under the statute, denied his request for genetic testing, and dismissed his suit. On

appeal, Ehrhardt contends that he presented a prima facie case, and the trial court

therefore erred in refusing to order genetic testing. We conclude that a verified

petition alleging that a misrepresentation caused Ehrhardt to believe that he was

C.E.’s     biological   father,   coupled   with   circumstantial   evidence   that   a

misrepresentation was made, constitutes a prima facie case for genetic testing

under section 161.005(c). Accordingly, we reverse the judgment of the trial court

and remand for further proceedings.

                                      Background

         The child who is the subject of this suit, C.E., was born to Stephanie Garcia

in 1995, and was sixteen years old at the time of the hearing. At the time C.E. was

born, Garcia was dating Ehrhardt. Shortly after C.E.’s birth, Ehrhardt signed a birth

certificate acknowledging C.E. as his biological child.

         In 2001, after the Office of the Attorney General petitioned to establish the

parent-child relationship and set child support, Ehrhardt signed an agreed child

support review order. The trial court adjudicated Ehrhardt the father of C.E. and

entered an agreed CSRO setting current child support in the amount of $206.00 per

month.

                                            2
      In June 2011, the OAG filed a petition to modify the CSRO, seeking an

order increasing Ehrhardt’s monthly support obligation. The following month,

Ehrhardt petitioned to terminate the parent-child relationship under Texas Family

Code section 161.005(c). Section 161.005(c) permits a man to terminate the

parent-child relationship if paternity previously was established without the benefit

of genetic testing and a misrepresentation caused the man to believe that he

fathered the child. See TEX. FAM. CODE ANN. § 161.005(c). Ehrhardt’s verified

petition alleged he previously had been adjudicated the father of C.E., but that his

paternity was never confirmed with genetic testing. He further alleges that he

discovered that Garcia had a relationship with another man the month before

Garcia revealed she was pregnant. He averred that he mistakenly believed that he

was C.E.’s biological father “based on misrepresentations that led him to that

conclusion.”

      The trial court held a pre-trial hearing to determine whether Ehrhardt had

established a prima facie case for termination under subsection (c). See TEX. FAM.

CODE ANN. § 161.005(f). At the hearing, the trial court asked the parties whether

they opposed genetic testing. The assistant attorney general representing the OAG,

as intervenor in the suit, responded that both the OAG and Garcia had filed general

denials and that the OAG “would like to see [Ehrhardt] make the prima facie proof

on the record.”

                                         3
       Ehrhardt testified, “[W]hen [C.E.] was born, there was a comparison of

the—to me in her features. I believed a lot of it.” But Ehrhardt began to question

his paternity several years ago, when he heard C.E. mention to Ehrhardt’s wife that

Ehrhardt might not be her father. Ehrhardt also testified that he did not believe C.E.

was his daughter because Garcia had “engaged in other relations” with another

man the month before she informed Ehrhardt that she was pregnant. Ehrhardt had

discovered some pictures of Garcia laying in bed with another man. Ehrhardt

testified that this man was of a different ethnicity than him and that, as C.E. had

grown, he noticed “a lot of differences” in “facial features and stuff like that.”

Ehrhardt never discussed the matter at C.E.’s birth and conceded that Garcia had

never expressly told him that he was C.E.’s father.

       Garcia did not testify. When asked by the trial court whether she would like

to testify at the hearing, Garcia replied “I know he is the father . . . . And I mean,

if—whatever needs to be done, . . . I’m willing to do whatever . . . whatever it

takes to get this settled.”

       The trial court issued an order denying genetic testing, finding that testing

was not warranted because Ehrhardt had failed to make a prima facie showing

under section 161.005(c).




                                          4
                                    Discussion

      Ehrhardt contends that he produced sufficient evidence to set forth a prima

facie case for termination under section 161.005(c). The OAG replies that Ehrhardt

failed to identify any misrepresentation causing him to believe that he fathered

C.E. and, in particular, a misrepresentation contemporaneous with the 2001 agreed

CSRO—the proceeding in which Ehrhardt consented to paternity.

Applicable Law

      Texas Family Code section 161.005(c) permits a father to sue to terminate

his parental rights under certain circumstances.1 TEX. FAM. CODE ANN.

§ 161.005(c). With exceptions inapplicable here, section 161.005(c) provides:

      [A] man may file a suit for termination of the parent-child relationship
      between the man and a child if, without obtaining genetic testing, the
      man signed an acknowledgment of paternity of the child . . . or was
      adjudicated to be the father of the child in a previous proceeding
      under this title in which genetic testing did not occur. The petition
      must be verified and must allege facts showing that the petitioner:

            (1) is not the child’s genetic father; and

            (2) signed the acknowledgment of paternity or failed to contest
            parentage in the previous proceeding because of the mistaken
            belief, at the time the acknowledgment was signed or on the

1
      Section 161.005 was amended in May 2011 to include the provisions set
      forth in subsection (c). TEX. FAM. CODE ANN. § 161.005(c). The May 2011
      amendments impose time limits on suits filed under subsection (c). Id.
      § 161.005(e), (e-1). Relevant to this appeal, a petition may be filed under
      subsection (c) regardless of the date on which the petitioner became aware
      of the facts alleged in the petition, provided the petition is filed after May
      12, 2011 but before September 1, 2012. Id. § 161.005(e-1).
                                          5
             date the court order in the previous proceeding was rendered,
             that he was the child’s genetic father based on
             misrepresentations that led him to that conclusion.

Id. Section 161.005 requires that a man consent to paternity based on a mistaken

belief—at the time he acknowledged paternity—the he fathered the child. And a

man must believe that he is the father based on a misrepresentation.

      Subsection (f) requires a trial court to hold a pre-trial hearing to determine

whether the father has established a “meritorious prima facie case for termination

of the parent-child relationship.” Id. § 161.005(f). If the trial court finds that the

man has established a prima facie case for termination, the trial court shall order

the petitioner and child to submit to genetic testing. Id. Because a determination of

whether a party has presented prima facie proof of a meritorious claim is a

question of law, we review the trial court’s decision of this issue de novo. See

Baker v. Goldsmith, 582 S.W.2d 404, 406 (Tex. 1979); Nichols v. Jack Eckerd

Corp., 908 S.W.2d 5, 7-8 (Tex. App.—Houston [1st Dist.] 1995, no writ) (whether

bill-of-review claimant presented meritorious defense was a question of law

subject to de novo review).




                                          6
Analysis

      The Texas Supreme Court has observed that prima facie evidence is “merely

that which suffices for the proof of a particular fact until contradicted and

overcome by other evidence.” Dodson v. Watson, 110 S.W. 771, 772 (Tex. 1920).

The prima facie standard requires only the minimum quantum of evidence

necessary to support a rational inference that the alleged fact is true. In re E.I.

DuPont de Nemours & Co., 136 S.W.3d 218, 223 (Tex. 2004) (addressing prima

facie showing of attorney-client privilege in discovery dispute). Thus, to make a

prima facie case for genetic testing, Ehrhardt had to present evidence sufficient to

support an inference that a misrepresentation caused him to believe that he was

C.E.’s biological father. See TEX. FAM. CODE ANN. § 161.005(c), (f).

      Ehrhardt’s petition tracks the statutory language, alleging that he did not

previously contest paternity because he believed that he was C.E.’s father based on

misrepresentations that led him to that conclusion. His petition is accompanied by

a sworn statement that the facts alleged therein are true; the OAG did not respond

to Ehrhardt’s petition with a verified denial.

      Although Ehrhardt’s verified petition does not point to any particular

misrepresentation, circumstantial evidence adduced at the pretrial hearing supports

the allegations in his petition. At the pre-trial hearing, Ehrhardt’s counsel asked

him to list two reasons why he felt misled to believe that C.E. was his biological

                                           7
child. In reply, Ehrhardt testified, “[W]hen she was born, there was a comparison

of the—to me in her features. I believed a lot of it.” But as C.E. grew, C.E. and

Ehrhardt no longer resembled one another. In addition to testimony regarding

C.E.’s appearance, Ehrhardt raised doubts about C.E.’s parentage based on

Garcia’s relationship with another man. In 1995, Ehrhardt discovered photos of

Garcia and another man. Garcia admitted to having a sexual relationship with the

man. The following month, Garcia announced that she was pregnant with C.E. and

sought child support from Ehrhardt as the child’s father. C.E. later mentioned that

Ehrhardt might not be her father. The hearing adduced circumstantial evidence that

Garcia may have misrepresented Ehrhardt’s paternity in naming him the father in

the birth certificate and the child support proceeding because another possible

father exists, and that Ehrhardt acknowledged paternity based on these

representations, without undergoing paternity testing.

      The statute asks for a prima facia showing of a misrepresentation causing

Ehrhardt to believe that he fathered the child. We conclude that a verified petition

alleging that a misrepresentation caused Ehrhardt to believe that he was C.E.’s

biological father coupled with circumstantial evidence that a misrepresentation as

to paternity was made constitutes a prima facie case for genetic testing under Texas

Family Code section 161.005(c).




                                         8
                                   Conclusion

      We reverse the judgment of the trial court and remand for further

proceedings consistent with this opinion.




                                                Jane Bland
                                                Justice

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                            9